DETAILED ACTION
Applicant's preliminary amendments filed 13 August 2021 and 11 November 2021 are acknowledged.  Following entry of both amendments, claims 7, 9, 11-14, 16, 19, 20, 22, 23, and 25-29 have been amended.  Claims 1-29 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Request for Prioritized Examination was granted 16 March 2022.


Specification/Sequence Compliance
The Substitute Specification filed 07 March 2022 is acknowledged and has been entered.  Entry of the Substitute Specification corrected the Sequence compliance issued noted 05 January 2022.  

Drawings
The Replacement Drawings filed 11 November 2021 are acknowledged and have been entered.    


Information Disclosure Statement
The information disclosure statements filed 13 August 2021, 11 November 2021, and 17 March 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Antoinette F. Konski on 18 March 2022.

The application has been amended as follows: 
In the Abstract:
In the Abstract, “novel” has been deleted.

In the Specification:
On page 29, line 3, of the Substitute Specification filed 03/07/2022, “(https://www.dsmz.de/)” has been changed to “(www.dsmz.de/)”.
On page 30, in each of paragraphs [0108] and [0109] of the Substitute Specification filed 03/07/2022, “(http://www.atcc.org/)” has been changed to “(www.atcc.org/)” and “(https://www.dsmz.de/)” has been changed to “(www.dsmz.de/)”.


In the Claims:
1. 	(Currently Amended) [[An]] A humanized Lym1 antibody, or an antigen-binding fragment thereof, comprising:
the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 6 and;(ii) 	a light chain (LC) immunoglobulin variable domain sequence comprising [[an]] the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 8

2. 	(Currently Amended) The antibody of claim 1, wherein the heavy chain (HC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 2 and the light chain (LC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 4

3. 	(Currently Amended) The antibody of claim 1, wherein the heavy chain (HC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 2 and the light chain (LC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 8

4. 	(Currently Amended) The antibody of claim 1, wherein the heavy chain (HC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 6 and the light chain (LC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 4

5. 	(Currently Amended) The antibody of claim 1, wherein the heavy chain (HC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 6 and the light chain (LC) immunoglobulin variable domain sequence comprises [[an]] the amino acid sequence of SEQ ID NO: 8

6. 	(Currently Amended) [[An]] A humanized Lym2 antibody, or an antigen-binding fragment thereof, comprising:
(i) 	a heavy chain (HC) immunoglobulin variable domain sequence comprising [[an]] the amino acid sequence of SEQ ID NO: 10 and 
(ii) 	a light chain (LC) immunoglobulin variable domain sequence comprising [[an]] the amino acid sequence of SEQ ID NO: 12

7-8. 	(Cancelled) 

9. 	(Currently Amended) A Lym1 chimeric antigen receptor (CAR) comprising: (a) an antigen binding domain of the humanized Lym1 antibody of claim [[1]] 5, (b) a hinge domain, (c) a transmembrane domain, and (d) an intracellular signaling domain

10. 	(Original) The CAR of claim 9, further comprising one or more costimulatory signaling regions.

intracellular signaling domain comprises DAP10 and DAP12 intracellular signaling domains 

12. 	(Currently Amended) The CAR of claim 9, further comprising the peptide AVPPQQWALS (SEQ ID NO: 36) inserted between the antigen binding domain and the hinge

13. 	(Previously Presented) An isolated nucleic acid sequence comprising the heavy chain immunoglobulin variable sequence or light chain immunoglobulin variable sequence of claim 1 and operatively linked to a promoter and/or enhancer element.

14. 	(Currently Amended) An isolated nucleic acid sequence encoding the antibody or antigen-binding fragment of claim 1.

15. 	(Original) A vector comprising the isolated nucleic acid sequence of claim 14.

16. 	(Currently Amended) An isolated cell expressing the Lym1 CAR of claim 11 

17. 	(Original) The isolated cell of claim 16, wherein the isolated cell is an immune cell.

18. 	(Original) The isolated cell of claim 17, wherein the immune cell is a T-cell or a natural killer (NK) cell.



20. 	(Currently Amended) A method of producing [[a]] Lym1 chimeric antigen receptor (CAR)
(i)	transducing a population of immune cells with a nucleic acid sequence encoding the CAR of claim 11; and
(ii)	selecting a subpopulation of immune cells that have been successfully transduced with said nucleic acid sequence of step (i) thereby producing Lym1 CAR expressing cells.

21. 	(Original) The method of claim 20, wherein the immune cells are T-cells or NK-cells.

22. 	(Previously Presented) The method of claim 20, wherein the population of immune cells has been modified to reduce or eliminate expression of endogenous immune cell receptors.

23. 	(Currently Amended) A method of inhibiting the growth of a tumor and/or treating a cancer that expresses the Lym-1 epitope  the immune cells of claim 18.

24. 	(Original) The method of claim 23, further comprising administering one or more anti-cancer therapeutics, checkpoint inhibitors, regulatory T cells (Treg), myeloid derived suppressor cells (MDSC), Fluorouracil (5-FU), Histone deacetylase (HDAC) 

25. 	(Currently Amended) The method of claim 23, wherein the tumor or cancer cell  expresses CD19.

26. 	(Canceled) 

27. 	(Currently Amended) A method for determining if a subject is likely respond to therapy with the immune cells of claim 18, comprising contacting a sample isolated from the patient with the antibody of claim 1 or an antigen binding fragment thereof, wherein the presence of a complex between the antibody or  thereof

28. 	(Currently Amended) A method for monitoring therapy in a subject treated with the Lym CAR-expressing immune cells of claim 18, comprising contacting a sample isolated from the subject with the antibody of claim 1, and detecting a complex in the sample.

29. 	(Previously Presented) A kit comprising one or more of the antibody of claim 1 and instructions for use.



31.	(New) A population of immune cells expressing the CAR of claim 30.

32. 	(New) A Lym1 chimeric antigen receptor (CAR) comprising: (a) an antigen binding domain of a humanized Lym1 antibody of claim 1, (b) a hinge domain, (c) a transmembrane domain, and (d) an intracellular signaling domain.

33.	(New) A population of immune cells expressing the CAR of claim 32.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner’s Amendment obviated the various issues noted on the Proposed Examiner’s Amendment attached to the Interview Summary.
The amended claims recite specific humanized versions of the previously described mouse antibodies “Lym-1” and “Lym-2”, which bind epitopes on HLA-DR.  In claim 1, the humanized heavy chain variable region and light chain variable region for Lym-1 are each defined by one of two particular amino acid sequences for a humanized variable region.  In claim 6, the humanized heavy chain variable region and light chain variable region for Lym-2 are defined by particular amino acid sequences.  Claims 9 and 32 are directed to chimeric antigen receptors comprising an antigen binding domain comprising the humanized Lym-1 heavy and 
US10711064 (PTO-892) is considered the closest prior art.  That reference describes chimeric antigen receptors comprising antigen binding domains comprising the heavy and light chain variable regions of either the mouse Lym-1 or mouse Lym-2 antibody.  Table 2 provides the SEQ ID Nos. of the amino acid and encoding nucleic acids sequences.  The complementarity determining regions (CDRs) of each antibody are identified in Table 1.  Humanized versions of the Lym-1 and Lym-2 antibodies, however, were not produced.  A humanized antibody is an antibody with the mouse CDRs inserted into human acceptor framework regions, but there are multiple potential acceptor regions (as well as potential back mutations and other changes) so that absent express guidance, arriving at particular humanized (i.e., fully defined by sequence) light and heavy chain variable region would not have been obvious over a teaching of the parental mouse antibody.  The disclosure of the mouse Lym-1 and Lym-2 antibodies in US4724212 (IDS) and US4724213 (IDS) likewise does not render obvious specific humanized light and heavy chain variable regions.
Claims 1-6, 9-25, and 27-33 are therefore allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643